Case 1:21-cv-00805-UNA Document 4 Filed 06/02/21 Page 1 of 2 PagelD #: 107

4

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Delaware

Dr. Mark A. Barry
)
)
)

ALPHATEC HOLDINGS, INC., AND ) Civil Action No, 21-805-UNA
ALPHATEC SPINE, INC., )
)
)
)
Defendant(s) )

Alphatec Holdings, Inc.
Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. °
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A. Cerino
Date: 6/2/2021

 

Signature of Clerk or Deputy Clerk

 
Case 1:21-cv-00805-UNA Document 4 Filed 06/02/21 Page 2 of 2 PagelD #: 108

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. | oy.0080s-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) ALPHATEC HOLDINGS, INC.

was received by me on (date) 06/02/2021

 

C1 I personally served the summons on the individual at (place)
On (date) , or

 

© I left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or

83 Iserved the summons on (name of individual) © LYNANNE GARES (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) ALPHATEC HOLDINGS, INC.

C/O CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, WILMINGTON, DE 19808 ON (date) 96/02/2021 AT 12:30 PM

I returned the summons unexecuted because

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 06/02/2021 Ub

Server's signature

KEVIN S. DUNN PROCESS SERVER
Printed name and title

BRANDYWINE PROCESS SERVERS, LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLAINT AND JURY DEMAND;
REPORT ON THE FILING OR DETERMINATION OF AN
ACTION REGARDING A PATENT OR TRADEMARK; CIVIL
COVER SHEET; LOCAL RULE 73.1; EXHIBITS;
